




Exhibit 10.6


To:
Berkeley II LLP ("Berkeley")
32 Maple Street
London
W1T 6HB
Gemini Israel III L.P.;
Gemini Partner Investors L.P.; and
Gemini Israel III Parallel Fund L.P. (collectively, "Gemini")


1 August 2012
Dear Sirs
Sale and purchase of the entire issued share capital of Starhome BV
We refer to the share purchase agreement in relation to the sale and purchase of
the entire issued share capital of Starhome B.V. (the "Company") to be entered
into on or around the date of the letter between (1) Fortissimo Capital Fund II
(Israel), L.P., Fortissimo Capital Fund III (Israel), L.P. and Fortissimo
Capital Fund III (Cayman), L.P.,, (2) the Company, (3) the shareholders of the
Company and (4) the Sellers Representatives (the "Share Purchase Agreement") and
in particular to the consideration payable under the Share Purchase Agreement.
Words and expressions used but not defined in this letter shall have the
meanings given to them in the Share Purchase Agreement.
In consideration of Berkeley and Gemini entering into the Share Purchase
Agreement, we hereby agree and irrevocably undertake to each of Berkeley and
Gemini that:
1.
notwithstanding anything to the contrary in the Share Purchase Agreement, the
Articles of Association of the Company or any other document, if (a) Berkeley's
portion of the Aggregate Purchase Price is less than US$29,500,000 and (b)
Gemini's aggregate portion of the Aggregate Purchase Price is less than
US$7,375,000 (in each case calculated in respect of the purchase price payable
for the Shares and the return to Shareholders of excess cash in the Company but
before any deduction to satisfy the Indemnity Escrow Amount and/or any other
claims or liabilities under the Share Purchase Agreement) (collectively, the
"Minimum Proceeds"), then we shall compensate each of Berkeley and Gemini for
such difference (as to each of Berkeley and Gemini, the "Shortfall Amount")
pro-rata to the Aggregate Purchase Price amounts set out above and up to a
maximum aggregate amount of US$4,500,000 (the “Cap”), payable in accordance with
this letter;

2.
we shall, within twenty (20) Business Days after receipt by us of our Seller's
Closing Payment pursuant to the Share Purchase Agreement, transfer to Berkeley
and Gemini respectively (by electronic transfer for same day value to accounts
nominated by each of them in writing) such amount from our Seller's Closing
Payment as is necessary to ensure that, after taking into account any sum
received directly by Berkeley and Gemini under the Share Purchase Agreement,
Berkeley and Gemini each receive their respective Shortfall Amounts (subject to
the Cap), less an amount equal to the proportionate increase in Berkeley and
Gemini's Indemnity Escrow Amount (the "Proportionate Escrow Amounts") as set
forth in paragraph A below;

3.
we shall, within twenty (20) Business Days after receipt of by us of the same,
transfer to Berkeley and Gemini respectively (by electronic transfer for same
day value to accounts nominated by each of them in writing) any amounts received
by us in relation to a release from the Indemnity Escrow Amount of the whole or
any part of their respective Proportionate Escrow Amounts;

4.
notwithstanding anything to the contrary in the Share Purchase Agreement, the
Articles of Association of the Company or any other document, in the event that
the total aggregate proceeds payable under Share Purchase Agreement to
Shareholders (including in respect of the purchase price payable for the Shares
and the return to shareholders of excess





--------------------------------------------------------------------------------




cash in the Company) exceed US$79,722,000, we (in respect of our Class A Shares
only) shall participate with Berkeley and Gemini in such excess (collectively,
the "Excess Proceeds") on the basis of the formulas set out below:
Berkeley:
A = Y/(X+Y+Z)
Where:
A = the Excess Proceeds to be received by Berkeley, in US$;
X = US$7,375,000;
Y = US$29,500,000; and
Z = US$36,128,000;
Gemini:
B = X/(X+Y+Z)
Where:
B = the Excess Proceeds to be received by Gemini, in US$; and
X, Y and Z have the same value as set out above;
Comverse:
C = Z/(X+Y+Z)
Where:
C = the Excess Proceeds to be received by us, in US$; and
X, Y and Z have the same value as set out above; and
5.
to the extent we receive payments under the Share Purchase Agreement that are
required to be shared with Berkeley and Gemini on the basis set out in paragraph
4 above, we shall within twenty (20) Business Days after receipt by us of our
Seller's Closing Payment pursuant to the Share Purchase Agreement transfer to
Berkeley and Gemini respectively (by electronic transfer for same day value to
accounts nominated by each of them in writing) such amount from our Seller's
Closing Payment as is necessary to ensure that, after taking into account any
sum received directly by Berkeley and Gemini under the Share Purchase Agreement,
Berkeley and Gemini each receive their respective Excess Proceeds in full.

In consideration for our agreement to pay to Berkeley and Gemini their
respective Shortfall Amounts, Berkeley and Gemini each agree that:
A.
firstly, their respective portions of the Escrow Indemnity Amount shall be
increased, and our portion of the Escrow Indemnity Amount shall be decreased, in
each case by an amount equal to that percentage of the Shortfall Amount as is
equal to the percentage of the Net Purchase Price represented by the Indemnity
Escrow Amount, and, secondly, the Pro Rata Share of each of them shall be
increased, and our Pro Rata Share shall be decreased, in each case to the extent
necessary to reflect their receipt of the Minimum Proceeds and our payment of
the Shortfall Amount (subject to the Cap), and the corresponding reduction of
our Seller's Closing Payment; and

B.
to the extent Berkeley and Gemini receive payments under the Share Purchase
Agreement that are required to be shared with us on the basis set out in
paragraph 4 above, (a) such amount shall first be offset against amounts owing
to Berkeley and Gemini pursuant to paragraph 2 hereof and (b) to the extent
there any amounts remaining after giving effect to such offset, Berkeley and
Gemini shall within twenty (20) Business Days after receipt by Berkeley and
Gemini of their respective Seller's Closing Payments pursuant to the Share
Purchase Agreement transfer to us (by electronic transfer for same day value to
accounts nominated by us in writing) such amount from their respective Seller's
Closing Payments as is necessary to ensure that, after taking into account any
sum received directly by us under the Share Purchase Agreement,





--------------------------------------------------------------------------------




we receive our Excess Proceeds in full.
Neither this letter nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto without the prior written consent
of the other parties hereto and any purported assignment in violation of this
paragraph shall be null and void, provided, that all or any of the rights of
Berkeley and Gemini hereunder may be assigned (A) to any entity which controls,
is controlled by or is under common control with such party, or (B) to such
party's limited partners, or general partners and to affiliated limited
partnerships managed by the same management company or managing general partner
or by an entity which controls, is controlled by, or is under common control
with, such management company or managing general partner; provided that we may,
at any time prior to, on or following the Closing, assign to Comverse, Inc. all
of our rights, title and interest in, to and under this letter upon the
execution and delivery by Comverse, Inc. of a joinder hereto in the form of
Exhibit A hereto, and following such assignment, we shall be fully and finally
released from all of our duties, obligations, liabilities and responsibilities
under this letter and shall have no liability to Berkeley or Azini with respect
to the transactions contemplated hereunder.
This letter and any non-contractual obligations arising out of or in connection
with this letter shall be governed by and construed in accordance with English
law.
Please countersign and return to us the enclosed copy of this letter to
acknowledge receipt and signify your acceptance of its terms.
Yours faithfully /s/ Shefali Shah____________
SIGNED as a deed by Shefali Shah,
duly authorised for and on behalf of
COMVERSE HOLDINGS INC. in the presence of:


Witness's signature:
/s/ Evan Borenstein______________
Witness's name
(in capitals):
EVAN BORENSTEIN
Witness's address:
c/o Curtis, Mallet-Prevost, Colt & Mosle LLP, 101 Park Avenue, New York, NY
10178



We acknowledge receipt of the letter of which this is a duplicate and confirm
our acceptance of and agreement to its terms.
/s/ N.J. Habgood _______________
Duly authorised for and on behalf of
BERKELEY II LLP
N.J. Habgood
Managing Partner
Azini Capital Partners LLP
Acting by Azini 2 LLP (designated member)
acting by N.J. Habgood duly authorized for
and on behalf of Azini Capital Partners its Manager


/s/ Yossi Sela and Omer Regev____
Managing Partner and CFO
Duly authorised for and on behalf of
Gemini Israel III L.P.
Gemini Partner Investors L.P.
Gemini Israel III Parallel Fund L.P


Date: …………………………….




--------------------------------------------------------------------------------








